            Case 1:20-mc-00192-PGG Document 6 Filed 04/15/20 Page 1 of 1




       UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


 IN RE THE APPLICATION OF
 DREYMOOR FERTILIZERS OVERSEAS
 PTE LTD.

                                                              CASE NO. 1:20-mc-00192
 REQUEST FOR DISCOVERY PURSUANT
 TO 28 U.S.C. § 1782



            DECLARATION OF MATTHEW FESER IN SUPPORT OF EX PARTE
             APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury as follows:

         1.      I am an attorney licensed to practice law in the State of New York and before this

Court. I am an associate with Salisbury & Ryan LLP at 1345 Avenue of the Americas, New

York, New York 10105. I respectfully submit this declaration in support of the application for

discovery pursuant to 28 U.S.C. § 1782.

       2.         No previous application for similar relief has been made.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed in New York, New York on this 14th Day of April 2020




                                                              /s/ Matthew Feser
                                                                      Matthew Feser
